IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


DONNA L. MEANOR, AS EXECUTOR OF    :   No. 151 WAL 2019
THE ESTATE OF ROBERT WAGNER,       :
SR., DECEASED; FAIRMAN DRILLING    :
COMPANY; ALAN R. FAIRMAN; SANDRA   :   Cross Petition for Allowance of
R. FAIRMAN; RONALD R. FAIRMAN;     :   Appeal from the Order of the Superior
BEVERLY A. FAIRMAN; RICHARD M.     :   Court
FAIRMAN; GARY D. FAIRMAN; FRANK    :
G. FAIRMAN;TERRY L. FAIRMAN;       :
WILLIAM WOOD AND BETTY WOOD,       :
HIS WIFE; DOLORES M. WAGNER;       :
DOLORES J. WAGNER; COUNTY-WIDE     :
REAL ESTATE COMPANY, INC.; B.      :
LEONARD BRODY; PATRICK F.          :
MCCARTHY; E. JAMES TRIMARCHI;      :
DAVID R. TOMB; WAGNER AND          :
WAGNER; JAMES CARSON AND           :
SUSAN CARSON, HIS WIFE             :
                                   :
                                   :
          v.                       :
                                   :
                                   :
PEOPLES NATURAL GAS COMPANY,       :
LLC, AS SUCCESSOR BY MERGER TO     :
EQUITABLE GAS COMPANY, A           :
DIVISION OF THE FORMER EQUITABLE   :
RESOURCES, INC.                    :
                                   :
                                   :
PETITION OF: FAIRMAN DRILLING      :
COMPANY, ALAN R. FAIRMAN,          :
SANDRA R. FAIRMAN, RONALD R.       :
FAIRMAN, BEVERLY A. FAIRMAN        :

DONNA L. MEANOR, AS EXECUTOR OF    :   No. 152 WAL 2019
THE ESTATE OF ROBERT WAGNER,       :
SR., DECEASED; FAIRMAN DRILLING    :
COMPANY; ALAN R. FAIRMAN; SANDRA   :   Cross Petition for Allowance of
R. FAIRMAN; RONALD R. FAIRMAN;     :   Appeal from the Order of the Superior
BEVERLY A. FAIRMAN; RICHARD M.     :   Court
FAIRMAN; GARY D. FAIRMAN; FRANK    :
G. FAIRMAN;TERRY L. FAIRMAN;       :
WILLIAM WOOD AND BETTY WOOD,     :
HIS WIFE; DOLORES M. WAGNER;     :
DOLORES J. WAGNER; COUNTY-WIDE   :
REAL ESTATE COMPANY, INC.; B.    :
LEONARD BRODY; PATRICK F.        :
MCCARTHY; E. JAMES TRIMARCHI;    :
DAVID R. TOMB; WAGNER AND        :
WAGNER; JAMES CARSON AND         :
SUSAN CARSON, HIS WIFE           :
                                 :
                                 :
           v.                    :
                                 :
                                 :
PEOPLES NATURAL GAS COMPANY,     :
LLC, SUCCESSOR BY MERGER TO      :
EQUITABLE GAS COMPANY, A         :
DIVISION OF THE FORMER EQUITABLE :
RESOURCES, INC.                  :
                                 :
                                 :
PETITION OF: FAIRMAN DRILLING    :
COMPANY, ALAN R. FAIRMAN, SANDRA :
R. FAIRMAN, RONALD R. FAIRMAN,   :
BEVERLY A. FAIRMAN               :


                                    ORDER



PER CURIAM

      AND NOW, this 2nd day of October, 2019, the Cross Petition for Allowance of

Appeal is DENIED.




                     [151 WAL 2019 and 152 WAL 2019] - 2